Citation Nr: 0403623	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 
1994 for the grant of service connection for post-traumatic 
stress disorder (PTSD) and the assignment of a 100 percent 
schedular rating for PTSD.

2.  Entitlement to service connection for alcohol/substance 
abuse as secondary to PTSD.

3.  Entitlement to service connection for organic brain 
syndrome as secondary to alcohol abuse.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the June 2001 rating action additionally adjudicated 
the issue of entitlement to a separate compensable rating for 
a dysthymic disorder as secondary to PTSD, which was 
identified in the regional office (RO)'s October 2002 
statement of the case, the veteran's representative did not 
identify this issue as one of the issues on appeal in his 
substantive appeal, dated in November 2002.  Consequently, 
the Board does not find that this claim is a proper matter 
for current appellate consideration.

The Board further notes that in light of its decision to 
grant an earlier effective date for service connection for 
PTSD to August 26, 1981, the companion issue of entitlement 
to a 100 percent schedular rating for PTSD for the period of 
August 26, 1981 to November 30, 1994 must be remanded for 
further development.  (Entitlement to a 100 percent rating 
for this period is limited to entitlement based solely on 
disability associated with PTSD and not other service-
connected disability, as the veteran's notice of disagreement 
and substantive appeal is confined to entitlement based on 
disability associated with PTSD.)  This will be addressed 
more fully in the remand portion of this decision.


FINDINGS OF FACT

1.  A reopened claim for service connection for PTSD was 
received on December 1, 1994 and later granted by a Board 
decision in April 1999; by a rating decision in June 2001, 
the veteran's PTSD was evaluated as 100 percent disabling, 
effective from December 1, 1994.

2.  An earlier claim for service connection for PTSD, 
received on August 26, 1981, was not adjudicated by the RO 
and was therefore in open status at the time of the RO's 
rating decision of December 1, 1994.

3.  The veteran's alcohol abuse has been causally related to 
his service-connected PTSD.

4.  The veteran's organic brain syndrome has been causally 
related to his service-connected alcohol abuse.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of August 26, 
1981, for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2003).

2.  Alcohol abuse is causally related to service-connected 
PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) 
(2003).  

3.  Organic brain syndrome is causally related to service-
connected alcohol abuse.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that as the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD is an issue that will be 
adjudicated as a matter of law and not evidence, it is 
therefore arguably not subject to the notice and/or 
development requirements of the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002) (VCAA).  Similarly, the Board's analysis of the 
representative's assertion that an earlier effective date is 
warranted based on alleged inadequacies in previous 
adjudications will also be based on an interpretation of the 
law and is therefore also arguably not subject to the VCAA.  
However, despite the above-noted observations, the Board 
finds that the appellant has been provided with the law and 
regulations applicable to effective dates, and neither the 
veteran nor his representative have identified additional 
outstanding pertinent treatment records or other documents 
that are not already contained in the record or otherwise 
sufficiently addressed in the records and documents in the 
claims file.  In addition, since the Board has decided to 
grant the veteran's earliest requested effective date in 
addition to service connection for alcohol abuse and organic 
brain syndrome, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.  Accordingly, the Board finds that remand for 
further compliance under the VCAA is unnecessary.


I.  Entitlement to an Earlier Effective Date for Service 
Connection for PTSD

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For direct service connection 
for disability compensation, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Department of 
Veterans Affairs (VA).  A claim or application means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 U.S.C.A. § 5101(a) (West 2002); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), cert 
denied, 120 S. Ct. 1270 (2000); 38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one year period for 
filing a formal claim was never triggered because the VA 
filed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2003).

In any decision affecting the provision of benefits to a 
claimant, VA shall, on a timely basis, provide notice of the 
decision to the claimant.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104 (West 2002).  A decision of the 
RO shall be final as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  38 C.F.R. § 3.104(a) (2003).

The veteran's representative contends, in essence, that the 
veteran is entitled to an effective date based on his August 
26, 1981 claim for service connection for PTSD because the 
claim was never adjudicated by the RO.  The RO, on the other 
hand, has taken the position that a notice requesting 
evidence in support of the claim was provided to the veteran 
by the RO in November 1981, and that the veteran's failure to 
provide such evidence within one year of that date resulted 
in the final denial of that claim.

The record reflects that following receipt of the veteran's 
August 26, 1981 claim, the RO subsequently provided the 
veteran with a November 24, 1981 letter giving the veteran an 
opportunity to provide evidence in support of his claim 
within 60 days, and further notifying him that unless it was 
received within one year, benefits might not be paid prior to 
the date of receipt.  This communication from the RO did not 
indicate that it was currently denying the claim for service 
connection for PTSD or provide the veteran with an 
explanation of the procedure for obtaining review of the 
decision.

Thereafter, in written correspondence dated in December 1982, 
the veteran advised the RO to proceed with an appeal 
concerning certain issues but that his "[r]equest delayed 
stress be put on hold as advised by the above mentioned 
staff."

A February 1983 letter from the RO advised the veteran that 
he "had only one year from the date of your rating to appeal 
the board decision the appeal period has expired."  This 
communication also did not include an explanation of the 
procedure for obtaining review of this determination or the 
previous determination in November 1981.

Thereafter, following the RO's denial of subsequent claims to 
reopen in rating decisions in May 1987 and May 1991, a 
December 1, 1994 claim was granted by the Board in April 
1999, and by a rating decision in June 2001, the veteran's 
PTSD was evaluated as 100 percent disabling, effective from 
December 1, 1994.

The Board has carefully reviewed the evidence and first notes 
that the veteran's claim of August 26, 1981 clearly 
constituted a claim for VA benefits that required 
adjudication by the RO.  In this regard, even if the claim 
was considered an informal claim, since the RO did not 
subsequently provide the veteran with a formal application 
within one year of August 26, 1981, the date of August 26, 
1981 must be accepted as a matter of law, as the date of his 
"claim" or "application" for purposes of determining an 
effective date under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§§ 3.1(p), 3.400, and 3.155 (2003).

Turning next to the issue of whether the November 1981 and/or 
February 1983 notices from the RO constituted final decisions 
with respect to the veteran's original August 26, 1981 claim 
for service connection, the Board finds that the primary 
basis of the RO's position is predicated on whether the claim 
may be considered abandoned due to the veteran's failure to 
submit the requested evidence in a timely fashion.  The Board 
finds that the evidence does not support such a conclusion.

More specifically, the Board's review of the initial 
communication from the RO in November 1981 reveals that the 
communication is a preliminary advisement from the RO 
regarding the type of evidence necessary to substantiate a 
claim for service connection for PTSD and that the request of 
evidence within 60 days of the date of that correspondence 
clearly implied that an adverse determination was likely in 
the event that the veteran's failed to provide additional 
evidence.  In addition, this correspondence did not advise 
the veteran that his claim was being denied at that time or 
furnish him with an explanation of the procedure for 
obtaining review of the decision.  (The language used in the 
November 1981 letter implied an adverse determination in the 
event that the veteran failed to provide the requested 
evidence, but did not deny the claim or indicate that the 
claim would be denied if no evidence were received within one 
year.)  Likewise, while the February 1983 communication did 
imply the denial of the claim based on the expiration of the 
one year period, it did not specifically identify the 
veteran's claim for service connection for PTSD and also did 
not include an explanation of the procedure for obtaining 
review of that or any previous determination.  

Thus, the Board finds that neither the November 1981 nor 
February 1983 letter from the RO constituted a rating 
decision to which appellate rights attached, and that the 
veteran's August 26, 1981 claim for service connection for 
PTSD was never adjudicated and therefore remains in open 
status.  Accordingly, the Board concludes that the veteran is 
entitled to an earlier effective date of August 26, 1981 for 
the grant of service connection for PTSD.  


II.  Entitlement to Service Connection for Alcohol/Substance 
Abuse and Organic Brain Syndrome 

A November 1996 VA PTSD examiner noted the veteran's history 
of continuing alcohol abuse and treatment following his 
return from Vietnam.  The Axis I diagnosis was post-traumatic 
stress disorder, chronic, severe, related to military events 
which would be distressing to anyone, and alcohol dependence, 
recurrent, severe, secondary to post-traumatic stress 
disorder.

A December 1996 VA PTSD examiner indicated that the veteran 
presented a mixed diagnostic picture, noting that the 
probability of organic brain damage from prolonged alcohol 
use and head injuries was high.  The diagnosis included 
alcohol dependence, severe, and chronic PTSD.

A July 1998 VA general medical examiner noted that the 
veteran reported that he sometime had trouble remembering 
names and dates, and occasionally would get lost and forget 
how to get to his home.  The diagnosis included organic brain 
syndrome, probably due to alcohol use and abuse.

The veteran's representative contends that the veteran's 
alcohol abuse has been linked to his service-connected PTSD 
and that his alcohol abuse has in turn been linked to organic 
brain syndrome.  The RO has, in essence, taken the position 
that the veteran's alcohol abuse is the result of willful 
misconduct and therefore not subject to service connection, 
and that treatment reports indicate a history of substance 
abuse prior to military service.  As his alcohol abuse is 
therefore not service connected, the RO maintains there is no 
basis to service connected his organic brain syndrome.  

The Board's review of the record, however, does not reflect 
medical opinion evidence other than that which is noted 
above, and that evidence first includes the November 1996 VA 
PTSD examiner's diagnosis of PTSD and alcohol dependence, 
recurrent, severe, secondary to PTSD.  Very simply, despite 
reports of medical history that may place the onset of 
alcohol use as prior to military service, the only pertinent 
medical opinion evidence causally relates the veteran's 
alcohol abuse to his service-connected PTSD.  Consequently, 
the Board finds that the evidence supports entitlement to 
service connection for alcohol abuse as secondary to PTSD 
pursuant to 38 C.F.R. § 3.310(a) (2003).

Moreover, having determined that service connection for 
alcohol abuse is warranted on a secondary basis, the Board 
notes that there is also uncontroverted medical opinion 
evidence that links a diagnosis of organic brain syndrome to 
alcohol use and abuse.  Accordingly, the Board further finds 
that service connection for organic brain syndrome is also 
warranted as secondary to newly service-connected disability 
under 38 C.F.R. § 3.310(a) (2003).


ORDER

Entitlement to an effective date of August 26, 1981 for 
service connection for PTSD is granted.

The claim for service connection for alcohol abuse as 
secondary to PTSD is granted.

The claim for service connection for organic brain syndrome 
as secondary to alcohol abuse is granted.


REMAND

Having established that the veteran is entitled to November 
26, 1981 as the effective date for service connection for 
PTSD, the question of the appropriate rating or ratings from 
that date must be initially adjudicated by the RO.  That 
matter had been denied because service connection was not 
found to have been in effect before December 1, 1994, and 
under that circumstance no rating could be assigned for that 
period.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the claim for 
entitlement to a total disability rating 
for PTSD during the period of November 
26, 1981 to November 30, 1994, to include 
consideration of entitlement to 
compensable ratings of less than 100 
percent.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



